Citation Nr: 0414956	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  01-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hernia alleged as due to 
air contrast X-ray examination performed at a Department of 
Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran's September 2001 substantive 
appeal included a request for a Board hearing in Washington, 
D.C.  The veteran subsequently cancelled that hearing 
scheduled in August 2002 and requested a Board 
videoconference hearing.  An August 2002 Board remand 
requested the scheduling of such hearing.  However, the 
record shows that the veteran also cancelled that hearing 
scheduled in January 2003.  Thus, the Board hearing requests 
are considered withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 
(2003).

In a January 2001 statement, the veteran related that he 
wanted service-connected disability for stomach problems due 
to lower gastrointestinal VA treatment.  It is unclear 
whether this statement seeks benefits for disability separate 
from the alleged disability that is the subject of the 
current appeal.  The matter is referred to the RO for 
clarification and action as appropriate.

The Board construes statements in the veteran's September 
2001 substantive appeal as a claim to reopen a claim for 
service connection for a psychiatric disorder previously 
denied in an August 1995 rating decision.  This matter is 
also referred to the RO for the appropriate action.

This case also returns to the Board following a July 2003 
remand for VCAA notification in compliance with the holding 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the 
veteran received a VCAA letter in July 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of record showing that the 
veteran incurred injury or aggravation of injury resulting in 
additional disability as a result of an air contrast X-ray 
examination performed at a VA Medical Center in June 2000.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for hernia alleged as due to air contrast X-
ray examination performed at a VA Medical Center in June 2000 
have not been met.  38 U.S.C.A. §§ 5107, 1151 (West 2002); 
38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2001 RO decision, an August 2001 
statement of the case and a January 2004 supplemental 
statement of the case, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  Additionally, the 
veteran received letters in March 2003 and July 2003, 
explaining the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the April 2001 
RO decision, August 2001 statement of the case and January 
2004 supplemental statement of the case included the text of 
the relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  There is no 
other indication from the claims folder or allegation from 
the veteran that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met. 38 
U.S.C.A.  § 5103A.  

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) division on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the August 2002 and July 2003 remands, as 
discussed in more detail above.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Analysis

Disability benefits may be payable to a veteran for non-
service-connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected. 38 U.S.C.A. § 1151.

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(a).  In cases of medical care, proof of 
actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(1).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. § 
3.358(c)(3).  Such consequences are consequences, which are 
certain to result from, or were intended to result from, the 
medical treatment provided.  Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, 513 U.S. 115, 115 (1994), 115 S.Ct. 552, 
556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. § 
1151 (West 2002), as amended by Pub. L. No. 104-204, 110 
Stat. 2926 (effective for claims filed on or after October 1, 
1997, the statute requires negligence as the proximate cause 
of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R.  § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that the evidence of record does not support 
the veteran's allegation that he incurred a hernia due to 
mistreatment while having an x-ray at a VA medical facility.  
VA records do show that the veteran underwent a colon air 
contrast in June 2000.  This exam did not reveal any 
abnormalities except for degenerative joint disease in the 
lumbar spine.  The barium enema examination revealed no 
evidence of obstruction or mass lesion; there was a presence 
of diverticulosis.  Following these procedures, in a December 
2000 nursing telephone contact, the veteran alleged that he 
had "my guts busted" by a poorly done LGI.  Since then he 
related experiencing "continuous burning" in the right 
lower quadrant and occasional "black stools."  However, the 
veteran had undergone an examination in November 2000, 
wherein the examiner noted that the veteran had not 
experienced any nausea, vomiting, diarrhea, or constipation 
or any weight changes.  Additionally, the examiner noted that 
the veteran presented with bilateral inguinal hernia that had 
been present for several years.  There is no evidence in the 
record other that the veteran's lay statements that the X-ray 
was the proximate cause of his hernia.  Moreover, the Board 
notes that the veteran has a documented history of hernias.  
Finally, the Board emphasizes that the veteran's personal 
opinion, offered without the benefit of any medical training 
or knowledge, is not competent for purposes of establishing 
causation in this case.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b).  There is no competent evidence establishing that 
the veteran has additional disability as a result of the June 
2000 x-ray for an upper GI.  Accordingly, the appeal is 
denied.




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery to the cervical spine performed at a VA 
Medical Center in April 1995 is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



